DETAILED ACTION

Claim 1 is pending in this application.
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119(a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner acknowledges receipt of Applicant’s formal drawings, received 14 May 2020.  These drawings are acceptable.
The abstract of the disclosure is objected to, because one occurrence of “a targeted” (last line) needs to be deleted.  Correction is required in response to this Office action.  See MPEP §608.01(b).
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. §101, because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a plurality of mathematical steps, including processing to generate (claimed as acquiring) various tables at steps (1), (2.1), (2.2), (2.3) and (2.4); processing a correlation (page 12, line 6) and a correspondence (page 12, line 13); forming a sequence (page 12, line 16) and subsequences (page 13, line 2); combining numbers of occurrences (page 13, line 9); using a mathematical formula (page 13, lines 14-19); analyzing a correlation (page 14, line 1); performing an analyses (page 14, lines 2 and 9); sorting (page 14, lines 3 and 14), and formulating a plan (page 14, lines 7 and 17), which each fall within the abstract idea grouping of mathematical concepts.  This judicial exception is not integrated into a practical application, since no application of the method is claimed.
Although the claim does include additional steps of storing information in a table (page 12, lines 6 and 19-20; page 13, lines 10 and 25), this is only generically related to computer elements and does not add a meaningful limitation to the abstract idea, since it amounts to simply implementing the abstract idea on a computer.  The claim further includes additional steps of acquiring data (page 12, line 4) and various pieces of information from the tables (page 12, line 16; page 13, line 1; step (2.3.3); step (2.4.2)), but these elements do Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");  MPEP §2106.05(d)(II)(iii), Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); MPEP §2106.05(d)(II)(
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iv), Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Hence, the claim is not patent eligible.
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. §112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instantly claimed line loss action and each kind of line loss action have not been defined within the originally filed application.  A search of patents and the Internet does not provide any evidence that these terms/phrases are well-known in the art nor that they have any standard/established definitions in the art.  Hence, one having ordinary skill in the art would not be able to ascertain what these phrases encompass within the instant claimed invention nor, therefore, how to make/use the instantly claimed invention.
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

the stored table (page 12, lines 14 and 20-21; page 13, lines 11 and 25), since a plurality of different tables have been indicated as being stored on the intervening lines.  There is also no clear and proper antecedent basis for the correlation between different line loss actions (preamble and page 14, line 1), since the only “correlation” that has been clearly provided for is a correlation between the user and all its line loss actions (page 12, line 6).  There is also no clear and proper antecedent basis for the number of occurrences (page 14, line 11), since a plurality of “occurrences” have previously been provided for.  There is also no clear and proper functional antecedence for all the line loss actions that occur at the same time (page 13, lines 22-23), since no timing has previously been accounted for.
In addition, the phrase i.e., a conditional probability of the line loss action B given a line loss action A (page 13, lines 15-16) renders the claim indefinite, because it is unclear whether the limitation following the i.e., is part of the claimed invention. See MPEP §2173.05(d).  Also, the variable/parameter M (page 14, line 12) has not been defined. 
In addition, the phrases high-frequency line loss action (page 14, lines 6-7), lower threshold (page 14, lines 10-11), high conditional probability (page 14, lines 16 and 18) are relative phrases which render the claim indefinite.  The terms high-frequency, lower and high are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further with regard to the phrase lower threshold (page 14, lines 10-11), there is no clear and proper functional antecedence for such, since no threshold of any kind has previously been presented and it is unclear what this lower threshold is in relation to.
Furthermore, the instantly claimed line loss action and each kind of line loss action have not been defined within the claims (nor the originally filed specification).  A search of patents and the Internet does not provide any evidence that these terms/phrases are well-known in the art nor that they have any standard/established definitions in the art.  Hence, one having ordinary skill in the art would not be able to ascertain the scope of the instantly claimed invention.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. §103, as being unpatentable over Du et al. (U.S. Patent Application Publication No. 2016/0364648).
Du et al. teaches the instantly claimed analyzing the correlation between different line loss actions (abstract), comprising steps of: (1) acquiring data and performing data preprocessing by: for each user, recording different line loss actions that occur to the user each day, and processing into and storing, in a table, a correlation between the user and all its line loss actions, … (Figs. 3-4, 9, 13; para[0004, 0034-0039, 0070, 0084], data regarding outages (i.e.; line loss events/event messages) are collected and stored in a relational database (i.e.; plurality of tables correlated to data source));
(2) acquiring various indicators for analysis of the correlation … for each kind of line loss action, …, counting the number of occurrences of the kind of line loss action, where each line loss action that occurs to a user is counted as one occurrence, and storing, in a table, a correspondence between the kind of line loss action and its number of occurrences, … (Figs. 3-4, 9, 11-13; para[0004, 0039, 0043-0058, 0085, 0096], types of outages (i.e.; line loss events/event messages); para[0069], event correlation; para[0080, 0085, 0096-0100], counts/concentrations of events/event messages);
(2.2) acquiring a … sequence from all the line loss actions that occur to the user, …; and for each line loss action sequence, counting a number of occurrences of the line loss action sequence among the line loss action sequences of all users, and acquiring and storing, in a table, a correspondence between the line loss action sequence and its number of occurrences, … to acquire the associated line loss actions and their numbers of occurrence for all the users; and combining numbers of occurrence of the same kind of associated line loss actions, and storing, in a table, a correspondence between the kind of associated line loss action and its number of occurrences, … (Figs. 3-4, 9, 11-13; para[0004, 0039, 0043-0058, 0085, 0096], types of outages (i.e.; line loss events/event messages); para[0069], event correlation; para[0080, 0085, 0096-0100], counts/concentrations of events/event messages);
(2.4) acquiring a line loss action occurrence conditional probability … by: (2.4.1) if a line loss action A is known to have occurred, a probability of a line loss action B occurring, i.e., a conditional probability of the line loss action B given a line loss action A, P(B|A) is: … and calculating a line loss action occurrence conditional probability for each and every case and storing results in a table, … (para[0071, 0080, 0119], determine conditional probabilities);
(3) analyzing the correlation between different line loss actions by: … sorting … to obtain a frequency ordered result … acquiring a … action from the frequency ordered result (para[0115-0116], sort into a tree structure and perform statistical analyses); and formulating a targeted loss reduction plan based on the … action (para[0042, 0065-0066, 0074, 0096], determine recovery plans);
(3.2) performing an early warning analysis of line loss actions (abstract; para[0008, 0060-0066, 0072, 0122], predicting behavior of the system based upon previously detected patterns of events/event messages)… to obtain cases with a high conditional probability (para[0071, 0080, 0119], determine conditional probabilities), so that when a certain line loss action is known to have occurred, a targeted loss reduction plan can be formulated for those line loss actions with a high conditional probability (para[0042, 0065-0066, 0074, 0096], determine recovery plans).
With regard to the instantly claimed naming of various tables and variables/parameters, throughout the claim, Examiner notes that the mere labeling of claim elements is not patentably distinguishing.  Also, with regard to the instantly claimed equation, at page 13, lines 16-19, Examiner notes that this equation appears to merely present in mathematical form, and essentially repeat, the definition of a conditional probability, and therefore cannot be deemed to be patentably distinguishing.
However, Du et al. does not teach that the instantly claimed performing an early warning analysis of line loss actions is performed by determining a lower threshold for the number of occurrences, and if the number of occurrences of a line loss action A that is known to have occurred is less than M, considering the calculated conditional probability as invalid and discarding it; and sorting the line loss action occurrence conditional probability table, excluding invalid conditional probability data, in a descending order according to the conditional probability.  In this regard, Du et al. does provide for well-known statistical analyses, as noted above, and further provides various specific examples (throughout the description) for situational prediction results.  Such teachings make it evident that specifying which detected line loss events/messages would be considered relevant for predictions would have been application and situationally determined by the user/designer of the prediction models, and hence cannot be considered to be patentable distinguishing.  Alternatively, such considerations are deemed to merely amount to selecting desired thresholds/constraints for the analyzed data.  In this case, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to select any desired thresholds/constraints for the analyzed data, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
9/16/21